Citation Nr: 0839485	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to rating in excess of 10 percent for left femur 
stress fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

The veteran testified at hearing before the undersigned in 
August 2007.  A transcript of that hearing has been 
incorporated into the record.  

In November 2007 the Board remanded for additional 
development and adjudication.  The claim remains in a denied 
stance and has been returned for appellate review.


FINDING OF FACT

The veteran's service-connected stress fracture of the left 
femur is presently characterized by subjective complaints of 
pain with prolonged walking, and the inability to run.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected residuals of a stress fracture of the 
left femur have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 
4.27, 4.40-4.46, 4.71a, Diagnostic Code (DC) 5255 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Following his service, the veteran received a noncompensable 
rating for the residuals of the left femur stress fracture in 
December 1969.  In November 2004 the veteran submitted the 
present claim.  The veteran submitted no private treatment 
reports and indicated only current treatment at the VA 
facility.  After a January 2005 VA examination, the veteran's 
evaluation in April 2005 was increased to 10 percent, under 
DC 5255.  The veteran appealed.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Under DC 5255, a rating of 10 percent is warranted for 
malunion with slight knee or hip disability.  A 20 percent 
disability rating is assigned for malunion of the femur with 
moderate knee or hip disability.  A 30 percent rating is 
warranted for malunion of the femur with marked knee or hip 
disability.  A 60 percent rating is assigned for fracture of 
the femur surgical neck with false joint, and for nonunion of 
the femur with loose motion, weight bearing preserved with 
aid of brace.  Finally, an 80 percent rating is warranted for 
fracture of femur shaft or anatomical neck with nonunion and 
loose motion.  38 C.F.R. § 4.71a.

The terms "mild," "moderate," and "severe" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the working movements of the body with 
normal excursion, strength, coordination, and endurance.  The 
functional loss may be due to the absence of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2008); see also 38 C.F.R. § 4.45 (2008).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

A review of the record establishes that the criteria for a 
rating in excess of 10 percent are not met.  VA outpatient 
treatment reports dated in 2004 show complaints of pain.

VA examination in January 2005 revealed that the left hip was 
tender to palpitation, anteriorly and posteriorly.  Abduction 
was 30 degrees and flexion was 100 degrees both of which were 
correspondent to his onset of pain and did not vary with 
repetitive movement or fatigue.  Active and passive range of 
motion resulted in the same findings.  Strength and sensation 
were intact.  The veteran also ambulated with a limp.  The 
examiner added that the disability had no affect on his 
occupation, although the veteran only worked part-time and 
the joint was painful at the limits of abduction and flexion.  
No additional limitation was present following repetitive use 
and the veteran denied flare-ups.  X-rays were negative.  The 
diagnosis was residuals of a left femoral neck stress 
fracture.

Complaints of pain were reiterated on VA examination in May 
2006, but the examiner at that time attributed the veteran's 
complaints to nonservice-connected disability.

During his August 2007 hearing, the veteran testified that 
his pain level was 9 out of 10.  He stated he was not 
working, that he could not bend down, that he had occasions 
to fall, and that he could no longer run or ride a bicycle.  
The veteran also repeatedly referred to his knees, which are 
the subject of a separate claim and appeal.  In November 2007 
the Board issued a remand to obtain additional development, 
including a current VA examination.

The veteran's VA treatment records were obtained.  The 
reports reveal several references to the veteran's level of 
pain.  A March 2007 screening for pain level indicated the 
veteran's pain was at "0."  This same level was noted at an 
October 2007 pain level screening.  In April 2008 the veteran 
indicated his pain was at a "2" out of 10 though he had not 
taken any pain medication before that day's appointment.

Thereafter, the veteran was afforded a VA joint examination 
in July 2008.  The claims file was reviewed.  The examiner 
noted that while the veteran walked with a cane, the veteran 
could walk normally without it.  The veteran was able to 
perform three squats to 95 degrees.  The examiner found 
normal motion of the hip and no painful motion.  The veteran 
had zero to 110 degrees flexion bilaterally without 
discomfort.  The examiner noted the veteran did not 
demonstrate any additional limitation following repetitive 
use.  The x-ray examinations of both the left hip and left 
femur were unremarkable.  The examiner made the diagnosis of 
chronic left greater trochaneric bursitis.  He found no 
orthopedic disease in either the left hip or left femur.  The 
examiner noted the veteran had minimal functional impairment 
due to his chronic bursitis which the examiner stated had no 
relation whatever to his 1969 hip fracture.   

In this case, given the general lack of significant clinical 
findings, the level of disability required for a rating in 
excess of 10 percent under DC 5255 is not present.  The 
veteran has been examined by the VA for his left hip 
disability on two occasions during the course of the appeal, 
none of which show any significant symptomatology associated 
with the left hip.  Rather, the disability is characterized 
largely by subjective pain complaints.  There is no objective 
evidence of weakness, inflammatory changes, instability, 
swelling, redness, or heat.  The veteran retained good range 
of motion of the hip without difficulty or objective 
demonstrations of pain and X-rays were normal.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case.  The 
functional loss due to pain, however, is adequately covered 
by the current 10 percent rating under DC 5255.  He has not 
identified any functional limitation which would warrant a 
higher rating under any applicable rating criteria.  As such, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  

Simply stated, the veteran's only demonstrated manifestation 
of his service-connected disability is pain to a degree that 
is adequately compensated by the current 10 percent rating. 

The Board also finds that no other diagnostic code pertaining 
to the hip affords the veteran a higher disability 
evaluation.  To that end, in the absence of ankylosis of the 
hip, DC 5250 is not for application.  Similarly, without 
evidence of limitation of extension of the thigh, limitation 
of flexion of the thigh, limitation of abduction, or flail 
joint of the hip, DCs 5251, 5252, 5253 and 5254 are not for 
application.  38 C.F.R. § 4.71.   

The Board has also considered whether extra schedular 
consideration is warranted under the provisions of 38 C.F.R. 
§ 3.321(b).  As to the disability picture presented, the 
veteran's left hip disability is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b).  The record does not reflect frequent, or 
any, hospitalization, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  The Board notes that while the veteran testified 
during the August 2007 hearing that he was not employed, the 
examiner made note during the July 2008 VA examination that 
the veteran described sitting at desk as part of his 
employment duties.  It is noted that the 10 percent rating 
for the left hip disability accounts for what is considered 
to be the average impairment of earning capacity for 
veteran's disability.  In sum, the regular schedular criteria 
are shown to provide adequate compensation in this case, and 
consequently, a remand for extraschedular consideration is 
not warranted.  38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the aforementioned, it is clear that, in the case at 
hand, the 10 percent evaluation currently in effect for the 
veteran's service-connected residuals of a stress fracture of 
the left femur is appropriate, and that an increased rating 
is not warranted.  This is particularly the case given the 
fact that, with the exception of subjective complaints of 
pain on prolonged walking or running, the veteran's service-
connected stress fracture is, at present, essentially 
asymptomatic.  Under the circumstances, the veteran's claim 
for increase must be denied.  The preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).

Duty to Notify and Duty to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide.  See 38 C.F.R. § 3.159 
(2008).  These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Additionally, for an increased-rating claim, VA must, at a 
minimum, notify a claimant that, (1) to substantiate an 
increased-rating claim, the evidence must demonstrate "a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life" and (2) that if an increase in the disability is 
found, the rating will be assigned by applying the relevant 
Diagnostic Codes (DC) based on "the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life."  The notice must also provide 
examples of the types of medical and lay evidence that may be 
obtained or submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  Notice errors (either in 
timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the veteran; 2) that a reasonable person could be 
expected to understand from the notice what was needed; or 3) 
that a benefit could not have been awarded as a matter of 
law.  Sanders v. Nicholson, 487 F.3d 881 (2007). 

In a January 2005 letter, the RO told the veteran that to 
establish entitlement to an increased evaluation for his 
service-connected left femur stress fracture residuals 
disability, the evidence must show that his condition had 
worsened enough to warrant the payment of a greater 
evaluation.  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  

Although the veteran was not provided with the specific 
provisions of DC 5255 in compliance with Vazquez, the Board 
finds that such defect was not prejudicial to the veteran.  
In December 2007, the veteran was provided with general 
information regarding how VA determines disability ratings.  
As an aside, it is noted that the April 2005 rating decision 
explained the criteria for the next higher disability rating 
available for left femur stress fracture residuals disability 
under the applicable diagnostic code.  The May 2006 statement 
of the case, as well as the January 2007 and August 2008 
supplemental statements of case, provided the appellant with 
the applicable regulations relating to disability ratings for 
his service-connected disability, as well as the requirements 
for an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
representation throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.





ORDER

An evaluation in excess of 10 percent for the residuals of a 
stress fracture of the left femur is denied.   



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


